
	

114 HR 3822 IH: Student Loan Opportunity Act of 2015
U.S. House of Representatives
2015-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3822
		IN THE HOUSE OF REPRESENTATIVES
		
			October 23, 2015
			Mr. Flores introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow qualified scholarship funding corporations to
			 access tax-exempt financing for alternative private student loans.
	
	
 1.Short titleThis Act may be cited as the Student Loan Opportunity Act of 2015. 2.Qualified scholarship funding corporation tax-exempt financing for alternative private student loans (a)In generalSection 150(d)(2)(A) of the Internal Revenue Code of 1986 is amended—
 (1)by striking established and, (2)by striking incurred under the Higher Education Act of 1965, and
 (3)by inserting and performing student assistance related activities after student loan notes. (b)Student assistance related activitiesSection 150(d) of such Code is amended by adding at the end the following new paragraph:
				
 (4)Student assistance related activitiesFor purposes of this subsection, the term student assistance related activities includes maintaining loan documentation, handling communications with schools and borrowers, monitoring the student borrower’s location and continued enrollment, default prevention, offering borrower education and college access programs, borrower outreach and financial literacy training, disseminating information about student loan programs and higher education finance matters, and similar charitable and educational activities..
 (c)Requalification as qualified scholarship funding corporationSection 150(d) of such Code, as amended by subsection (b), is amended by adding at the end the following new paragraph:
				
 (5)Requalification as qualified scholarship funding corporationA corporation that meets the requirements of subparagraphs (A) and (B) of section 150(d)(2) shall not fail to be treated as a qualified scholarship funding corporation solely because such corporation ceased to be a corporation described in section 150(d)(2) after the date of the enactment of the Health Care and Education Reconciliation Act of 2010..
 (d)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of this Act.
			
